DISMISS and Opinion Filed December 17, 2018




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-01476-CV

                              ROBERT ARMSTEAD, Appellant
                                        V.
                               PRIMROSE OAKS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-04107-E

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated June 27, 2018, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. By order

dated July 25, 2018, we granted appellant’s motion to extend time to file his brief and ordered

appellant’s brief to be filed by August 23, 2018. To date, appellant has not filed his brief nor

otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE

171476F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 ROBERT ARMSTEAD, Appellant                       On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
 No. 05-17-01476-CV       V.                      Trial Court Cause No. CC-17-04107-E.
                                                  Opinion delivered by Chief Justice Wright.
 PRIMROSE OAKS, Appellee                          Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee PRIMROSE OAKS recover its costs of this appeal from
appellant ROBERT ARMSTEAD.


Judgment entered December 17, 2018.




                                            –3–